Jenkins, P. J.
This was a case of admitted liability for partial dependency by a mother of several minor children on account of the death of a son and brother who contributed to their support. The evidence showed that the father was an invalid. Petitioners were allowed $4.75 weekly compensation during the period of indemnity. Plaintiffs in error contend that not quite all of the award was authorized by the evidence. Held: The judgment of the industrial commissioner, sustained by the commission as a whole and by the judge of the superior court on appeal, appears to have been painstakingly arrived at, and is sustainable under several theories of the evidence.

Judgment affirmed.


Stephens and Bell, JJ., concur.